Citation Nr: 1044138	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  04-43 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disability.

3.  Entitlement to an effective date prior to October 4, 2006, 
for the grant of service connection for mild acromioclavicular 
osteoarthritis also claimed as left shoulder injury (left 
shoulder disability). 


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 
1991, to include four months in Southwest Asia during Desert 
Storm; he also served during various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) in 
the Army Reserves until 2001.

In a July 1998 rating decision, the RO, in pertinent part, denied 
the Veteran's claim for entitlement to service connection for 
hypertension as not well grounded.  The Veteran did not appeal 
this decision.

Initially, this case came to the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued in 
March 2004, in which the RO, in pertinent part, determined that 
new and material evidence sufficient to reopen the Veteran's 
previously-denied claim for service connection for hypertension 
had not been received and denied his claim for service connection 
for a low back condition.

In a September 2006 decision, the Board, in pertinent part, 
remanded the low back claim for additional development and the 
hypertension claim for the issuance of a statement of the case 
(SOC), pursuant to the holding in Manlincon v. West, 12 Vet. 
App. 238 (1999).

By an April 2008 rating decision, the RO granted service 
connection for left shoulder arthritis and assigned an initial 10 
percent rating, effective October 4, 2006.  The Veteran filed a 
notice of disagreement (NOD) with the effective date assigned.  
In an August 2008 rating decision, the RO denied entitlement to 
an earlier effective date and recharacterized the Veteran's left 
shoulder disability as mild acromioclavicular osteoarthritis also 
claimed as a left shoulder injury.  The Veteran perfected an 
appeal to this issue in July 2009.

In an August 2009 decision, the Veteran's low back claim was 
remanded to schedule a videoconference Board hearing.

In September 2010, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the transcript is in the record.  The case 
is now before the Board for further appellate consideration. 

The issue of entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disability, is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  An unappealed July 1998 decision, denied the Veteran's claim 
for service connection for hypertension.  

2.  The evidence added to the record since the July 1998 rating 
decision, is cumulative and redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran did not raise the claim of entitlement to service 
connection for a left shoulder disability at any time earlier 
than October 4, 2006, the date of receipt of his amended claim.

CONCLUSIONS OF LAW

1.  The July 1998 rating decision, denying service connection for 
hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  As new and material evidence has not been received, the 
criteria for reopening the previously-denied claim for service 
connection for hypertension are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for an effective date prior to October 4, 2006, 
for service connection for mild acromioclavicular osteoarthritis 
also claimed as left shoulder injury have not been met.  38 
U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board acknowledges that the RO did not provide the 
Veteran with VCAA notice that complies with the Kent 
requirements, in that the December 2003 pre-rating notice letter 
did not describe the basis for the previous denial; however, the 
RO correctly indicated that the last final denial was the July 
1998 rating decision and that to reopen the claim the Veteran 
needed to submit new and material evidence showing that the 
condition was incurred in or aggravated by his active military 
service.  Even so, the Board notes that, in the February 2004 
rating decision, the subject of this appeal, the RO informed the 
Veteran that his claim had been previously denied because the 
evidence failed to show hypertension in service.  Moreover, 
statements made by the Veteran and his representative suggest 
actual knowledge of the evidence needed to support reopening the 
previously-denied claim for service connection for hypertension.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  Thus, any VCAA 
notice error in regard to the Veteran's petition to reopen in 
this case is deemed harmless and does not preclude appellate 
consideration of the claimant's petition to reopen.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

In a January 2007 letter, the RO described the evidence necessary 
to substantiate the Veteran's claim for service connection for a 
left shoulder disability and met all of the requirements noted 
above, including informing the Veteran to send any evidence in 
his possession that pertained to his claim and specifically 
provided the notice required by Dingess prior to the initial 
adjudication of his claim.  Thus, this notification also applied 
to the "downstream" issue of entitlement to an earlier effective 
date.  See VAOPGCPREC 8-2003.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that once service connection is 
granted the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 
Vet. App. at 491.  Because the January 2007 notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied 
and therefore the Board finds no prejudice to the Veteran in 
proceeding with the present decision with regard to the two 
matters decided herein on appeal.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters decided herein.  Pertinent medical evidence 
associated with the claims file consists of available service 
personnel and treatment records, private and VA treatment 
records, Social Security Administration (SSA) records, and the 
reports of VA examinations conducted in February 2008 and May 
2009.  Also of record and considered in connection with the 
appeal are copies of the hearing transcript various written 
statements provided by the Veteran, a comrade and his 
representative, on his behalf.  An SOC was issued in June 2009 
with regard to the Veteran's petition to reopen his hypertension 
claim and all issues were readjudicated in a February 2010 
supplemental SOC (SSOC).  Given the foregoing, the Board finds 
that the RO has substantially complied with Board's previous 
remands with regard to the claims decided herein.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  As will be explained 
below, the Veteran's earlier effective date claim lacks legal 
merit; therefore, the duties to notify and assist required by the 
VCAA are not applicable to the earlier effective date claim 
decided herein.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As noted above, the Veteran testified at a Board hearing that 
focused on the elements necessary to substantiate his claims and 
the Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate the claims for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
(2010) and that the Board can adjudicate the claims decided 
herein based on the current record.

II.  Petition to Reopen

In a July 1998 decision, the RO, in part, denied service 
connection for hypertension as not well grounded, noting that 
there was no record of treatment in service for hypertension and 
that, in order to establish a well-grounded claim, it was 
necessary to provide evidence which demonstrates that the claimed 
condition was incurred
 in or aggravated by military service.  At the time of that 
denial, the Board notes that a copy of an April 1998 VA joints 
examination report and copies of the Veteran's service treatment 
records from 1990 and 1991 were reviewed.  He was informed of the 
decision and his appellate rights later the same month; but he 
did not file an appeal with regard to this issue.  Thus, as the 
Veteran did not file an NOD within one year of notification of 
the decision, the July 1998 rating decision became final as to 
the evidence then of record with regard to this issue.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  

Here, the Veteran's petition to reopen a claim for service 
connection for hypertension was received in November 2003.  
Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial was in July 1998.  Furthermore, for 
purposes of the "new and material" analysis, the credibility of 
the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).

Under the legal authority in effect currently, and at the time of 
the prior denial, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 C.F.R. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 
U.S.C.A. §§ 101 (24), 106, 1110, 1131.  

Evidence added to the record since the prior denial include 
copies of additional service personnel and treatment records, 
additional VA examination reports, a hearing transcript, VA 
treatment records, and statements submitted by the Veteran, a 
comrade and his representative attorney, on his behalf.  During 
his hearing, the Veteran indicated that based on a February 1998 
Reserves examination the Veteran was advised to follow-up on a 
high blood pressure reading obtained upon examination.  He did 
and he was later diagnosed with hypertension for which he is 
currently on medication.  The Veteran contended, during this 
testimony, that the unhealthy diet the Army provided he felt led 
to his hypertension.  Many of the records submitted by the 
Veteran are cumulative or redundant of the evidence of record at 
the time of the last final denial, and, thus, are not material 
for purposes of reopening the claim.  Although much of evidence 
is "new" and shows continuing treatment for hypertension, it 
too is not material, because it fails to raise a reasonable 
possibility of substantiating the Veteran's claim.

Finally, although the lay statements are presumed under the 
holding in Justus to be credible, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Hickson v. West, 11 Vet. App. 374 (1998).  In YT v. Brown, 9 Vet. 
App. 195 (1996), the Court found that the appellant's opinion was 
not material to the issue of medical causation.  While the 
Veteran as a lay witness could certainly provide an eyewitness 
account of his in-service symptoms, neither he nor his 
representative is a licensed health care professional and their 
statements regarding whether the Veteran has a specific diagnosed 
disability and whether such disability occurred in or was 
aggravated by military service is not competent evidence.  See, 
e.g., Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony which is cumulative of previous contentions which were 
considered by the decisionmaker at the time of the prior final 
disallowance of the claim is not new evidence).  

The Board emphasizes that neither the Veteran nor his 
representative is shown to possess the appropriate medical 
expertise and training to competently offer a probative opinion 
as to whether his current hypertension is medically related to 
active duty or to ACDUTRA.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, where, as here, the claim turns on a 
medical matter, unsupported lay statements without more, even if 
new, can never serve as a predicate to reopen a previously-denied 
claim.  See Moray, 5 Vet. App. at 214.  Moreover, during his 
testimony the Veteran admitted that, when he was called up for 
duty for Desert Storm he had not be diagnosed with hypertension 
at that time nor was he treated for hypertension during active 
duty.  Finally, he confirmed that no doctor had ever linked his 
hypertension to military service and that he was diagnosed with 
hypertension in 1998 more than six years following his discharge 
from active duty. 

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the July 1998 
RO denial does not constitute new and material evidence 
sufficient to reopen a claim for service connection for 
hypertension.  As such, the RO's July 1998 decision remains 
final, and the petition to reopen must be denied.  As the Veteran 
has not fulfilled the threshold burden of submitting new and 
material evidence to reopen the previously-disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  Earlier Effective Date

Under the applicable criteria, generally, the effective date of 
an award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be the 
day following separation from service; otherwise, the effective 
date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. §§ 3.1(p), 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. §§ 3.1(p), 3.151(a).  Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the evidence shows that an informal claim seeking 
to amend and add a left shoulder disability to the Veteran's then 
pending service connection claims for right shoulder, low back, 
and left knee disabilities was received at the RO on October 4, 
2006.  In an April 2008 rating decision, the RO granted service 
connection for left shoulder arthritis and assigned initial 10 
percent rating, effective October 4, 2006, the date of receipt of 
the Veteran's informal claim.  

Based on 38 U.S.C.A. § 5110(a), therefore, the RO granted the 
earliest effective date for a grant of service connection for a 
left shoulder disability that the law allows.  38 C.F.R. § 3.400.

However, the Veteran and his representative assert that the 
effective date should go back to the day that his informal claim 
was received for a right shoulder disability, that is, November 
17, 2003.  In various statements and during his hearing, they 
claim that the county veteran assistance officer (CVAO), who 
assisted the Veteran with filing the November 2003 claim, 
identified the incorrect extremity and the claim should have been 
for the left shoulder instead of the right shoulder and that, 
even though the Veteran had signed the document attesting to its 
correctness, he did not read it as carefully as he should have.  
As such, an effective date of November 17, 2003 should be 
granted.  During his testimony, the Veteran admitted that the 
error as to the wrong extremity was made by the CVAO, not the VA; 
as such, administrative error on VA's part is not alleged, or 
shown.  

Here, the record clearly shows that, on November 17, 2003, the RO 
received a VA Form 21-4138, dated November 13, 2003 and signed by 
the Veteran that, in part, reads: "Please grant this claim for 
disability compensation for the right shoulder injury that 
occurred while on active duty."  On December 4, 2003, the RO 
sent a VCAA-compliant notice letter to the Veteran with a copy to 
his representative clearly identifying that his compensation 
claim was for a right shoulder injury.  A December 5, 2003 VA 
nurse practitioner note reflects complaints of "shoulder pain 
since injury 1989 Rt side pain with upper ext", which was 
associated with the claims file in February 2004.  In the 
February 2004 rating decision and a March 2004 letter, the RO 
provided notice to the Veteran and his representative that 
service connection for right shoulder and low back conditions was 
denied.  An April 2004 typewritten NOD signed by the Veteran, 
also disagreed "with the denial of my claim for service 
connection and disability compensation for my right shoulder 
injury, and my low back condition and left knee condition as 
secondary to my right knee."  This was accompanied by a comrade 
statement attesting to the fact that the Veteran "hurt his 
shoulder while exiting [a] shuttle bus used to transport [them] 
to and from duty each day."  On August 9, 2004, a copy of a July 
1988 employer's physician report of disability was received, 
certifying that the Veteran had hurt his left shoulder and back 
in a fall from a shuttle bus on July 19, 1988.  However, the mere 
presence of medical evidence of an injury to the left shoulder 
does not establish an intent on the part of the Veteran to seek 
service connection, especially in light of the fact that the 
physician's report included the back, which already was on 
appeal.  See Brannon v. West, 12 Vet. App. 32 (1998) (holding 
that, before the VA can adjudicate a claim for benefits, the 
claimant must submit a written document identifying the benefit, 
and expressing some intent to seek it, medical records reflecting 
treatment for the claimed disability alone are not enough).  
Subsequent VA treatment records added to the claims file in 
December 2004, again refer to complaints of shoulder pain but do 
not identify the affected shoulder.  Again, in December 2004, the 
RO issued an SOC to the Veteran and his representative with 
respect to denial of service connection for right shoulder and 
low back conditions.  On December 13, 2004, the RO received a VA 
Form 9 signed by the Veteran, indicating that he was appealing 
all issues listed on the SOC.

In September 2006, the Board remanded the claims for service 
connection for right shoulder and low back conditions for 
additional development to the RO via the AMC.  In a September 
2006 letter to the Veteran and his representative, the AMC 
notified them that it would be developing additional evidence 
concerning his appeal for entitlement to service connection for 
right shoulder and low back conditions.  In response to this 
letter, on October 4, 2006, documents were received from the 
Veteran in support of his claims, including copies of his travel 
voucher for ACDUTRA from July 16 to July 30, 1988 and of his Army 
Reserve Orders, and a duplicate copy of the July 1988 employer's 
physician report of disability with the word "left" highlighted 
in yellow.  These documents were accompanied by a typewritten 
statement from the Veteran signed in September 2006, which reads, 
in part: 

In addition, I need to correct a long standing error.  
When my CVAO wrote my claim for shoulder injury in 
2003, he wrote RIGHT shoulder.  It should have been 
LEFT shoulder, as evidenced by the enclosed medical 
document.  Please advise as to how best to handle this 
situation, as to I am claiming LEFT shoulder injury. 

In light of this, a January 2007 VCAA-compliant notice letter was 
sent to the Veteran with a copy to his representative clearly 
identifying that his newly-raised compensation claim was for a 
left shoulder injury.  Subsequently, in a November 2007 statement 
received by the RO in December 2007, the Veteran again indicated 
that it was his left shoulder not his right shoulder that was in 
issue, of which he had notified VA of in September 2006, when he 
discovered the error.  In a November 2007 rating decision and 
letter, the RO denied the Veteran's claim for service connection 
for a left shoulder injury and advised him and his representative 
of his appellate rights.  In a December 2007 response, the 
Veteran's CVAO contended that a new claim for service connection 
was not filed in October 2006 but instead VA was informed that 
the remanded claim needed to be amended to show that the injury 
was to the left shoulder, not the right, and that the Veteran was 
not injured "on the job" but in an accident while on annual 
training in Philadelphia.  Based on this information, and July 
1988 records received from Taylor Hospital, showing treatment for 
an injury to the left shoulder following a fall while descending 
from a shuttle bus, in an April 2008 rating decision, the RO 
granted service connection for left shoulder arthritis, effective 
October 4, 2006. 

The Board emphasizes that the applicable law and regulations 
clearly make it the Veteran's responsibility to initiate a claim 
for service connection with VA if he seeks that benefit and there 
is no medical evidence of record showing that he has ever been 
found incompetent.  While VA must interpret the appellant's 
submissions broadly, neither VA nor the Board is required to 
conjure up issues that were not raised by the appellant.  Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding that the Board 
is not required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).  The appellant must 
have asserted the claim expressly or impliedly.  See e.g., 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  While VA does 
have a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility for 
coming forth with the submission of a claim for benefits under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  In this case, the first document that can 
clearly be construed as a claim for benefits sought for the left 
shoulder was received on October 4, 2006.  The governing legal 
authority makes clear that, under these circumstances, the 
effective date can be no earlier than that assigned.  See 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.155, 3.400(b)(2)(i).

The Veteran appears also to be claiming that VA medical records 
reflecting treatment for a left shoulder disability should be 
construed as an informal claim under the provisions of 38 C.F.R. 
§ 3.157.  As already noted above, medical treatment for a 
disability, without an intent expressed by a claimant to seek 
benefits based on that disability does not constitute an informal 
compensation claim.  See MacPhee v. Nicholson, 459 F.3d 1323 
(Fed. Cir. 2006) (holding that medical records cannot constitute 
an original claim for service connection as the plain language of 
the regulations requires a claimant to have an intent to file a 
claim for VA benefits).  But the provisions of 38 C.F.R. § 3.157 
allowing a report of examination or hospitalization to be 
accepted as a informal claim for benefits, if such report relates 
to a disability which may establish entitlement, only applies 
once a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not compensable 
in degree.  See 38 C.F.R. § 3.157(b).  Here, no earlier claim for 
service connection for a left shoulder disability had been 
disallowed, prior to October 4, 2006, to permit the application 
of 38 C.F.R. § 3.157, nor do any of the medical records received 
prior to that date in any way indicate the Veteran's intention to 
file for disability compensation for a shoulder disability other 
than for the right shoulder, for which he had already filed.

In deciding this issue, the Board is most sympathetic to the 
Veteran's plight.  In effect, the Veteran asks the Board to 
exceed its authority by granting him entitlement to an earlier 
effective date without any legal precedent or evidence of 
administrative error on VA's part.  38 U.S.C. § 710 (West 2002).  
Such relief would be equitable in nature; the Board does not have 
the authority to grant extraordinary relief based upon the 
equities in a given case.  38 U.S.C. § 503 (West 2002).  The 
pertinent legal authority governing effective dates is clear and 
specific, and the Board is bound by such authority.  As, on these 
facts, no effective date for the grant of service connection for 
a left shoulder disability earlier than October 4, 2006 is 
assignable, the Veteran's claim for an earlier effective date 
must be denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for hypertension has not been received, the 
appeal to reopen is denied.

An effective date prior to October 4, 2006, for the grant of 
service connection for mild acromioclavicular osteoarthritis also 
claimed as left shoulder injury is denied.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's low back claim so that he is afforded every 
possible consideration.

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In compliance with the September 2006 Board remand 
instructions, in May 2009, the Veteran was examined; however, the 
Board finds that this examination is inadequate for adjudication 
purposes as the examiner impermissibly ignored the Veteran's lay 
assertions that his low back was injured in July 1998 at the same 
time that his service-connected left shoulder disorder was and 
has continued to the present time.  See Dalton, 21 Vet. App. at 
39 (holding where the medical examiner fails to consider the 
claimant's lay statements when providing the rationale behind his 
opinion, the examination is inadequate); see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  In addition, although 
the examiner also opined that it is less likely than yes that the 
Veteran's low back disorder is due to the mild limp that he has 
from his knee injury, the examiner did not provide a rationale 
for this opinion.  Because VA failed to assure compliance with 
the Board's September 2006 remand instructions, the Board has no 
discretion and must again remand the low back claim.

The Board also notes that a veteran who served during a period of 
war is presumed to be in sound condition when enrolled for 
service, except for any defects, infirmities, or disorders noted 
at the time of examination, acceptance and enrollment.  38 
U.S.C.A. § 1111 (West 2002).  This presumption has been extended 
to any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 2002).  
Only such conditions as are recorded in examination reports are 
to be considered as "noted."  38 C.F.R. § 3.304(b) (2010).  A 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in determining 
if the disease or injury preexisted service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2010).  Arthritis is presumed to be 
service connected if manifested to a compensable degree within 
one year after discharge from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.309(a) (2010).  

Here, the Board notes that, in the medical history portion of the 
Veteran's February 1978 Army Reserve examination report, he 
reported that he was hospitalized for observation following a 
fall in 1964.  In the medical history portions of June 1989 and 
January 1998 Army Reserve examination reports, the Veteran 
indicated that he sustained a back sprain, hurt on pallet of 
sugar, in 1964.  Here, the VA has not sought an opinion as to 
whether the Veteran's current lumbar spine disorder represents a 
permanent worsening of a preexisting disorder beyond the natural 
progression during service.  

The Veteran also claims that his low back disorder is secondary 
to his service-connected right knee disability.  Under 38 C.F.R. 
§ 3.310, service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. § 3.310 (effective prior to October 7, 
2006).  Such permits a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
degree of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, an addendum opinion is needed to address whether the 
Veteran's current low back disorder is related to service, 
represents a permanent worsening of a preexisting disorder during 
service, or is secondary to his service-connected disabilities 
(right knee and/or left shoulder).

Prior to providing another opinion, the Board finds that 
additional development is warranted.  The Board observes that, 
with respect to the Veteran's Army Reserve service, the 
applicable laws and regulations permit service connection only 
for a disability resulting from disease or injury incurred in or 
aggravated coincident with ACDUTRA, or for disability resulting 
from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2010).  However, the actual 
periods during which the Veteran served on ACDUTRA or INACDUTRA 
in the Army Reserve still have not been verified.  Only service 
department records can establish if and when a person was serving 
on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  Given the governing legal authority, 
set forth above, VA should undertake additional efforts to verify 
the dates of ACDUTRA and INACDUTRA for the Veteran's Army Reserve 
service.

The Board also notes that the VA treatment records associated 
with the claims file are dated up to September 3, 2009.  On 
remand, VA should obtain and associate outstanding VA medical 
records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, the Adjutant General of the State of 
South Carolina, the Department of the Army, 
and any other appropriate source to verify 
all of the Veteran's actual periods of 
ACDUTRA and INACDUTRA in the Army Reserve 
from 1978 through 2001.  In this regard, the 
Board notes that the Veteran appears to have 
served with the 942nd Transportation Terminal 
Company located in Charleston, South 
Carolina, the 1189th USA Transportation 
Terminal Unit located in Charleston, South 
Carolina, and the 1182nd USA Transportation 
Terminal Battalion located in North 
Charleston, South Carolina.

VA is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's Army Reserve 
service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  To the best of it 
abilities, VA should make a list of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Army Reserve and provide it 
to the VA examiner.  All records and/or 
responses received should be associated with 
the claims file.  

2.  Obtain from the Charleston VA Medical 
Center all outstanding records of evaluation 
and treatment of the Veteran, since September 
3, 2009.  All records/responses received 
should be associated with the claims file.

3.  After completion of 1 and 2 above, 
provide the claims file for review to an 
appropriate examiner (preferably the examiner 
who conducted the May 2009 VA examination, if 
available) for an addendum opinion.  The 
entire claims file must be made 
available to the examiner, and the 
report should include discussion of the 
Veteran's documented medical history and 
assertions.

For any diagnosed low back disorder, based 
upon a review of the record and consistent 
with sound medical principles, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that such disorder (1) 
is the result of disease or injury incurred 
or aggravated by active duty (from June 12, 
1991 to November 16, 1991) or ACDUTRA in the 
Army Reserve; (2) is the result of injury 
incurred during a period of INACDUTRA in the 
Army Reserve; (3) was manifested to a 
compensable degree within one year of the 
Veteran's discharge from active duty on 
November 16, 1991, if arthritis is 
identified; or (4) was caused, or is 
aggravated, by any of the Veteran's service-
connected right knee or left shoulder 
disabilities.  If aggravation of a 
nonservice-connected disorder by any service-
connected disability is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  To the extent practicable, the 
examiner should render an additional opinion 
specifically addressing whether any low back 
disorder clearly and unmistakably preexisted 
the Veteran's entrance into service; if so, 
(a) whether any such disorder increased in 
severity in service; and, if so, (b) whether 
such increase in severity represented the 
natural progression of the condition, or was 
beyond the natural progress of the condition 
(representing a permanent worsening of such 
disorder).  In rendering the above opinions, 
the examiner should discuss the Veteran's 
assertions.

The examiner should set forth all findings, 
along with complete rationale for the 
conclusions reached, in a report.  If any 
requested opinion cannot be given, the 
examiner should state the reason(s) why.

4.  After completing the above requested 
actions, and any additional notice and/or 
development deemed warranted, readjudicate 
the service-connection claim remaining on 
appeal, to include on preexisting, direct, 
presumptive and secondary bases, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish him and his representative an SSOC, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


